DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
 The rejection under 35 U.S.C. 102 has been withdrawn in light of Applicant’s comments. No substantial arguments are made by Applicant with regards to the rejection of the claims under double patenting and therefore has been maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 19, and 20 of U.S. Patent No. 10,578,738. Although the claims (e.g. claim 1) at issue are not identical, they are not patentably distinct from each other because the claims are broader, having fewer limitations and the claimed recitation that the first and second laser beams are coincident on the location on the target is inherent since they are combined and would have to be incident on the location at the same time.

With respect to claim 28’s coincident beams, see also reference claim 2.
With respect to claim 29, see reference claim 3.

With respect to claim 31, see reference claim 4.
With respect to claim 32, see reference claim 5.
With respect to claim 33, see reference claim 6.
With respect to claim 34, see reference claim 7.
With respect to claim 35, see reference claim 8.
With respect to claim 36, see reference claim 9.
With respect to claim 37, see reference claim 10.
With respect to claim 38, see reference claim 11 or 20.
With respect to claim 39, see reference claim 13.
With respect to claim 40, see reference claim 14
With respect to claim 41, see reference claim 19.

Claims 28-31 and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,582,085. Although the claims (e.g. claim 1) at issue are not identical, they are not patentably distinct from each other because the claims which are drawn to a method, would flow from the function of the structural elements recited in the reference claims. As for the claimed recitation that the first and second laser beams are coincident on the location on the target, this is inherent since they are recited as being combined and therefore would have to be incident on the location at the same time. See also reference claim 22.

With respect to claim 29, see reference claim 2.
With respect to claim 30, see reference claim 2.

With respect to claim 35, see reference claim 3.
With respect to claim 36, see reference claim 3 and processor of claim 1.
With respect to claim 37, see processor of reference claim 13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886